UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
__________________________________________
THE UNITED STATES OF AMERICA,               )
                                            )
                                Plaintiff,  )
                                            )
                        v.                  )
                                            )
STATE OF NEW YORK,                          )             Civil Action No. 13-CV-4165
                                            )             (NGG)
                                Defendant.  )
__________________________________________)
__________________________________________
RAYMOND O’TOOLE, ILONA SPIEGEL, and )
STEVEN FARRELL, individually and on behalf )
of all others similarly situated,           )
                                            )
                                Plaintiffs, )
                        v.                  )
                                            )
ANDREW M. CUOMO, in his official            )             Civil Action No. 13-CV-4166
capacity as Governor of the State of New    )             (NGG)
York, NIRAV R. SHAH, in his official        )
capacity as Commissioner of the New York    )
State Department of Health, KRISTIN M.      )
WOODLOCK, in her official capacity as       )
Acting Commissioner of the New York         )
State Office of Mental Health, THE NEW      )
YORK STATE DEPARTMENT OF                    )
HEALTH, and THE NEW YORK STATE              )
OFFICE OF MENTAL HEALTH,                    )
                                            )
                                Defendants. )
__________________________________________


               SETTLEMENT AGREEMENT BETWEEN THE PARTIES
                    AND WAVECREST HOME FOR ADULTS

   WHEREAS, Wavecrest Home for Adults (“Wavecrest”) is an Impacted Adult Home under
   the Second Amended Stipulation and Order of Settlement and Supplement to the Second
   Amended Stipulation and Order of Settlement (collectively the ”Settlement Agreement”) in
   United States of America v. State of New York, Civil Action No. CV-13-4165 and O’Toole, et
   al. v. Cuomo, et al., Civil Action CV-13-4166 (United States District Court, Eastern District
   of New York, to which the signatories below, other than Wavecrest, are parties;
WHEREAS, the Settlement Agreement provides that the parties thereto “intend that the
measures required pursuant to [the] Agreement will provide residents of Impacted Adult
Homes in New York City who have serious mental illness with the opportunity to live in the
most integrated setting and will ensure that they are provided with the information necessary
to allow them to make informed choices about those opportunities,” (Second Amended Stip.
and Order of Settlement at 3; Supplement at Section F(1));

WHEREAS, Peer Bridgers and other Settlement Implementation Providers working under
the Settlement Agreement need to be able to access and meet privately with class members
for purposes of assisting them in considering or achieving transition to alternative community
housing;

WHEREAS, the Supplemental Agreement requires the State to ensure that all Settlement
Implementation Providers have access to the Impacted Adult Homes and are able to do their
work related to the class members unimpeded (Supplement ¶ E (1));

WHEREAS, concerns have been raised in the context of the Settlement Agreement about
issues of discouragement and interference experienced by Peer Bridgers and other Settlement
Implementation Providers at Wavecrest;

WHEREAS, Wavecrest denies these allegations of discouragement and interference; and

WHEREAS, the signatories are desirous of resolving these issues without court intervention;
and

IT IS HEREBY AGREED by the signatories:

1. Commitment to environment of respect. Wavecrest hereby expresses its commitment to
   ensuring that Settlement Implementation Providers can perform their duties under the
   Settlement Agreement in a welcoming environment marked by reciprocal
   professionalism, respectful communication, collaboration, and open communication.

2. Written policies. Wavecrest agrees to develop written policies within fifteen days of
   execution of this Agreement regarding resident rights under the Settlement, including
   appropriate conduct and treatment of Peer Bridgers and other Settlement Implementation
   Providers. These policies, which shall be consistent with Wavecrest’s ability to function
   efficiently and in conformity with all applicable NYS Department of Health (“DOH”)
   regulations, shall be developed in consultation with and subject to the approval of all
   signatories.

3. Training of staff. Wavecrest agrees to ensure that within three months of execution of this
   Agreement, all Wavecrest staff will undergo training regarding resident rights under the
   Settlement, which shall include appropriate conduct with and treatment of Peer Bridgers
   and other Settlement Implementation Providers and cultural competence and equity and
   inclusion training, including race, gender, and disability. Mobilization for Justice, New

                                            2
   York Lawyers for the Public Interest, Disability Rights New York, and the State will
   develop the content of and conduct this training. A recording of the training will be made
   and kept available at Wavecrest for future use in the event employees are not able to
   attend or for those hired at a future date.

4. Dedicated private space from which the Peer Bridgers can work. Wavecrest agrees that it
   will dedicate a room with a private bathroom, beginning no later than April 1, 2021 for
   exclusive use by the Settlement Implementation Providers, including the Peer Bridgers.
   Additionally, the recreation room and dining room shall be made available on a regular
   basis, at scheduled times including during weekend and evening hours, not less than 28
   hours per week (specifically at least the following: the dining room between 2 and 4 PM
   daily and the recreation room between 11 AM and 1 PM daily), for Settlement
   Implementation Providers to meet with class members. When providers are meeting with
   class members in any of these spaces, Wavecrest staff shall remain at a distance and not
   eavesdrop or surveil the meeting. Wavecrest will provide regular cleaning and
   maintenance for the dedicated room at reasonable intervals. The dedicated room shall not
   be construed as “certified space” by the DOH for purpose of regulatory compliance
   matters for the duration of time during which Settlement Implementation Providers are
   present at Wavecrest.

5. Access for the Peer Bridgers to clean, private bathrooms. Wavecrest agrees that
   Settlement Providers, including the Peer Bridgers, will have access to staff bathrooms
   when the private bathroom in the dedicated room described in paragraph 4 above is not
   available. Wavecrest will maintain the cleanliness of the private bathroom in the
   dedicated private room and keep it stocked with supplies.

6. Access to facilities to refrigerate and reheat food. Wavecrest agrees to outfit the dedicated
   room with a new small refrigerator and new microwave for use by the Peer Bridgers and
   other Settlement Implementation Providers.

7. Storage lockers for Peer Bridgers to store their personal belongings. Community Access,
   as the employer of the Peer Bridgers, will be permitted to place reasonably sized lockers
   in the dedicated room described in paragraph 2 above. Such lockers must be reasonably
   sized, assembled pursuant to manufacturer instructions, and not be permanently installed
   or otherwise damaging to the room.

8. Telephones in resident rooms. No later than 30 days of execution by all parties to this
   Agreement, Wavecrest will install in each room in which class members reside a
   “Verizon wireless home phone” unit base and a basic landline phone unit that can plug
   into that base via a phone jack or a USB, and provide a talk-only cellular service plan for
   each such unit.

9. Making available and assisting residents in using electronic tablets to facilitate
   communications with Peers and other Settlement Providers. Wavecrest will facilitate the
   use by residents of iPads or similar tablet devices provided by DOH or the Settlement
   Providers. “Facilitate” shall include but not be limited to helping residents log in to video

                                             3
   conference calls and access the Internet and providing minor help that may be required
   when using the device when Peer Bridgers are unavailable or unable to assist residents.
   Wavecrest will not be responsible for the purchase of such devices and will not be
   responsible if they are lost or damaged.

10. Re-opening to visitation consistent with regulatory guidance for the COVID-19
    pandemic. Wavecrest will, within 20 days of the execution of this Agreement, reopen to
    visitors, consistent with applicable guidance from the DOH regarding visitation,
    including without limitation, restrictions on visitation following a COVID-19 infection of
    a resident or staff member and any requirements in the guidance for mandatory visitor or
    staff testing. Such visitation, including with respect to Peer Bridgers and other Settlement
    Implementation Providers, shall be subject to Wavecrest’s infection control policies and
    the regulation and directives of the DOH. Wavecrest will not be responsible to pay for
    testing or to administer tests at the facility for Settlement Providers.

11. Issues. Any issues or conflicts in connection with the foregoing provisions shall first be
    brought to the attention of Wavecrest, or, if Wavecrest has a concern about Settlement
    Implementation Provider conduct, to the appropriate Settlement Implementation Provider
    agency supervisors for resolution. If the matters are not resolved promptly, they shall be
    referred to and resolution facilitated by the DOH Office of Community Transitions
    (“OCT”) at 518-485-8781 or sent via email to commtran@health.ny.gov for prompt
    attention, prior to any party contending that a breach of this Agreement has occurred.

12. Regulatory compliance issues. The DOH agrees that it shall not inspect Wavecrest’s
    actions, issue regulatory citations or undertake enforcement activity with regard to
    Wavecrest absent consideration of whether Wavecrest acted reasonably in light of its
    obligations under this Agreement. Wavecrest’s compliance with the terms of this
    Agreement shall not result in regulatory citations or enforcement action by the DOH and
    its provision of a dedicated room as part of this Agreement shall not be construed as an
    improper use of a resident room by the DOH or result in demands or actions by the DOH
    to decertify beds.

13. Agreement of resolution. The signatories agree that the foregoing addresses the concerns
    raised by the Independent Reviewer in his report filed under seal on January 14, 2021 in
    the context of the Settlement Agreement, specifically issues of discouragement and
    interference experienced by Peer Bridgers and other Settlement Implementation
    Providers at Wavecrest. This Agreement shall not be construed as an admission of
    wrongdoing by Wavecrest, and it shall terminate on the Termination Date under the
    Settlement Agreement, as established or amended by the Court and/or the Parties.

14. Filing and Jurisdiction. The signatories hereby acknowledge and concur that this
    document shall be filed with and may be so ordered by the court in United States of
    America v. State of New York, Civil Action No. CV-13-4165 (Garaufis, J) and O’Toole,
    et al. v. Cuomo, et al., Civil Action CV-13-4166 (Garaufis, J) and, for purposes of this
    Agreement, that the Court has jurisdiction to enforce this Agreement pursuant to the All
    Writs Acts, 28 U.S.C. § 1651.

                                             4
      15. This agreement may be signed in counterpart.

Dated: March 15, 2021


For Plaintiff UNITED STATES                          FOR WAVECREST HOME FOR ADULTS:
               OF AMERICA:

         SETH D. DuCHARME                            ____________________________
         Acting United States Attorney               Jacob Laufer
         Eastern District of New York                Jacob Laufer, P.C.
                                                     65 Broadway, Suite 1005
                                                     New York, NY 10006
By:      ___________________________
         Michael J. Goldberger
         Assistant United States Attorney
         271-A Cadman Plaza East
         Brooklyn, NY 11215

         REBECCA B. BOND, Chief
         AMANDA MAISELS. Deputy Chief
         Disability Rights Section
         Civil Rights Division


By:      __________________________
         Jillian Lenson
         Trial Attorney
         Civil Rights Division
         Four Constitution Square
         150 M Street NE
         Washington, DC 20002




                                                 5
Robert O'Loughl '
PAUL, WEISS, FKIND, WHARTON &
GARRISON LLP
1285 Avenue of the Americas
New York, NY 10019-6064



Ruth Lowenkron
NEW YORK LAWYERS FOR
THE PUBLIC INTEREST, INC.
151 West 30th Street, 11th floor
New York, NY 10001-4007



Alison Lynch
DISABILITY RIGHTS NEW YORK
25 Chapel Street, Suite l 005
Brooklyn, NY 11201




Jennifer ·s
BAZELON CENTER FOR MENTAL
HEA LTH 1.AW
llOS 15th Street, N.W., Suite 1212
Washington, DC 20005



Tiff~
Kevin Cremin
Jota Borgmann
Tanya Kessler
MOBILIZATION FOR JUSTICE
299 Broadway, 4th floor
New York, NY 10007




                                     6
For the Plaintiff Class:


___________________________
Geoffrey Chepiga
PAUL, WEISS, RIFKIND, WHARTON &
GARRISON LLP
1285 Avenue of the Americas
New York, NY 10019-6064


__________________________
Ruth Lowenkron
NEW YORK LAWYERS FOR
THE PUBLIC INTEREST, INC.
151 West 30th Street, 11th floor
New York, NY 10001-4007




___________________________
Alison Lynch
DISABILITY RIGHTS NEW YORK
25 Chapel Street, Suite 1005
Brooklyn, NY 11201


__________________________
Ira A. Bumim
Jennifer Mathis
BAZELON CENTER FOR MENTAL
HEALTH LAW
1105 15th Street, N.W., Suite 1212
Washington, DC 20005


_________________________
Jeanette Zelhof
Kevin Cremin
Jota Borgmann
Tanya Kessler
MOBILIZATION FOR JUSTICE
299 Broadway, 4th floor
New York, NY 10007


                                     6
